Citation Nr: 1822596	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental problem.  

2.  Entitlement to an initial disability rating in excess of 20 percent for bicipital tendonitis of the right shoulder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to August 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and an August 2017 rating decision of the RO in Waco, Texas.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Waco.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in February 2018.  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO in Baltimore, Maryland, denied the claim of entitlement to service connection for a dental problem.  Although notified of the RO's decision by a January 2005 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final. 

2.  Evidence associated with the claims file since the December 2004 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a dental problem, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's bicipital tendonitis of the right shoulder did not manifest with limitation of motion of the minor extremity to 25 degrees from the side at any time during the appeal.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying the claim of entitlement to service connection for a dental problem is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

2.  As evidence received since the December 2004 rating decision is not new and material, the criteria for reopening the claim of entitlement to service connection for a dental problem have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an initial disability rating in excess of 20 percent for bicipital tendonitis of the right shoulder have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination in June 2017 for his right shoulder disability.  In his September 2017 notice of disagreement (NOD) and during the February 2018 Board hearing, the Veteran contended that the examiner who conducted the June 2017 VA examination did not consider all of the records associated with his claims file from his shoulder surgery in 2016, which was conducted prior to the current appeal period.  However, the Board notes that the June 2017 VA examination report shows that the examiner reviewed all of the records located in the Veteran's electronic claims file.  The Board determines that this examination report, when read as a whole, contains clear explanations in support of the VA examiner's opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  This VA examination is adequate to decide the Veteran's claim.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Application to Reopen a Claim of Entitlement to Service Connection

In September 2010, the Veteran submitted an application to reopen the claim of entitlement to service connection for a dental problem.  Specifically, he has asserted throughout the appeal that the veneers located on teeth numbers 6, 7, 8, 9, 10, and 11 should be service connected for treatment and/or compensation purposes.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a December 2004 rating decision, the Baltimore RO granted service connection for treatment purposes only for the Veteran's tooth number 7 because the Veteran's service treatment records, including a November 1995 chronological record of dental care, showed that he chipped this tooth in service.  However, this RO denied the claim of entitlement to service connection for a dental problem for compensation and treatment purposes for the Veteran's teeth, including numbers 6, 8, 9, 10, and 11.  The RO explained that service connection cannot be granted for teeth for the purpose of compensation.  The RO also noted that service connection for treatment purposes cannot be granted for the Veteran's porcelain veneers, which were located on teeth numbers 6, 7, 8, 9, 10, and 11 at the time, because this in-service treatment is considered remedial treatment for a cosmetic problem that existed since childhood.  The RO explained that elective surgery is not eligible for service connection.  

In this regard, the Board notes that in the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381(a) (2017).  The exceptions to this general rule are listed under 38 C.F.R. § 4.150, DCs 9900 through 9916.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913 (2017).  However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  Additionally, treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more after active service.  38 C.F.R. § 3.381.  

The Veteran was notified of the December 2004 rating decision by a January 2005 letter.  The Veteran did not file an NOD and he did not submit new and material evidence within one year after this notification for this claim.  Thus, the December 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since the December 2004 rating decision, the Veteran has submitted additional evidence indicating that he has had several procedures to treat the veneers located on teeth numbers 6, 7, 8, 9, 10, and 11 since that time.  The Board notes that the Veteran's tooth number 7 is service connected for treatment purposes; thus, the Board shall not discuss the applicability of the claim to reopen entitlement to service connection for a dental problem for this tooth below.  VA treatment records from 2005 show that the veneer located on the Veteran's tooth number 8 was a slightly different color as it did not match the color of the other veneers located on his maxilla.  Additional VA treatment records since that time show that the Veteran complained of frequent need to treat or replace the veneers located on teeth 6, 8, 9, 10, and 11, because the veneers chipped.  For example, December 2009 and August 2010 VA treatment notes show that the Veteran had veneers on eight upper teeth.  

The Veteran also submitted March 2017 letters from private dentists.  These dentists indicated that the Veteran's teeth had undergone significant gingival recession since his veneers were placed on teeth numbers 6, 7, 8, 9, 10, and 11, and that the way to resolve the unsightly appearance would be to replace these veneers.  

The Veteran also submitted additional lay statements, as well as his February 2018 Board hearing testimony, since the December 2004 rating decision contending that the veneers located on his teeth number 6, 8, 9, 10, and 11, should be service connected for compensation and treatment purposes.  Specifically, in October 2010 statements from the Veteran and his wife, they indicated that his veneers were chipped or broken by everyday activities and that dental insurance companies would not pay for treatment or replacement of the veneers because they are cosmetic.  They also asserted that while in service, the Veteran was told by a dentist that VA would treat his veneers once he separated from active duty service.  The Veteran made a similar contention in his December 2012 Substantive Appeal (VA Form 9).  In fact, the Veteran resubmitted copies of his service dental records in February 2017.  These records show that a dentist noted in April 1996 that the Veteran planned to have veneers placed on his bottom teeth, but that he would have these teeth treated through VA because he was separating from active duty service.  The Board notes that these service dental records were available and were considered during the previous denial in December 2004; thus, these records are not new.  

Evidence associated with the claims file since the December 2004 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a dental problem, and does not raise a reasonable possibility of substantiating the claim.  Specifically, while the lay statements from the Veteran and his wife, the VA treatment records, and the private dental records noted above are new, they are not material to the Veteran's claim for entitlement to service connection for a dental problem.  As noted above, the law does not provide for service connection for compensation purposes for the Veteran's current veneers on teeth numbers 6, 7, 8, 9, 10, and 11.  In regard to service connection for treatment purposes for teeth numbers 6, 8, 9, 10, and 11, this new evidence does not relate to an unestablished fact necessary to substantiate the claim because there is no indication in this new evidence that the Veteran's in-service veneer placement was not for elective surgery, which is not eligible for service connection.  

Overall, the new lay and medical evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the application to reopen the claim of entitlement to service connection for a dental problem is denied.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

The Board notes that it understands the Veteran's frustration with advice he was given in service about having his teeth taken care of by VA after he was discharged from service.  Unfortunately, the Board is bound by the dental regulations. 

Increased Rating for Bicipital Tendonitis of the Right Shoulder

The Veteran asserts that his right shoulder disability should be rated higher than the currently-assigned 20 percent disability rating.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially-assigned disability rating for his bicipital tendonitis of the right shoulder disability; thus, the appeal period stems from May 22, 2017.  

The record, including the June 2017 VA examination report and February 2018 Board hearing testimony, shows that the Veteran's bicipital tendonitis of the right shoulder affects his minor or non-dominant upper extremity as he is left-handed.  The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5201.  The following ratings apply to limitation of motion of the minor extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level; a 20 percent rating is warranted when arm motion is limited to midway between the side and shoulder level; and a 30 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation. 38 C.F.R. § 4.71, Plate I.

The Veteran filed a claim for service connection for a right shoulder disability in May 2017.  

During a June 2017 VA examination, the Veteran reported that he had surgery on his right shoulder in September 2016 due to impingement syndrome.  He stated that he went to physical therapy twice per week and that he had pain in both shoulders.  He stated that the pain was more noticeable with movement, when he attempted to lift his arms over his head, or reaching outward.  He also endorsed a burning sensation in the right shoulder, as well as cracking and popping sounds in this shoulder.  He stated that he had flare-ups when his pain was an eight out of a possible 10 with movement and indicated that his pain increased during weather changes and when he slept on his left side.  

A physical examination showed that the Veteran's initial range of motion of the right shoulder flexion was to 110 degrees, abduction was to 95 degrees, external rotation was to 35 degrees, and internal rotation was to 30 degrees.  Pain in the deltoid area was noted during flexion, abduction, and external and internal rotation.  The examiner noted that the Veteran had evidence of pain with weigh bearing, but no objective evidence of crepitus.  The Veteran was unable to perform repetitive-use testing due to pain.  The examiner noted that the Veteran had pain, including during flare-ups, which significantly limited functional ability with repeated use over a period of time.  Muscle strength testing showed active movement against some resistance during forward flexion and abduction of the right shoulder.  The examiner noted that the Veteran did not have muscle atrophy or ankylosis, but the Hawkin's impingement test was positive and the Veteran was unable to perform the empty-can test, the external rotation/infraspinatus strength test, or the lift-off subscapularis test.  

The examiner wrote there was no shoulder instability, loss of head, nonunion, malunion, or fibrous union of the humerus, but noted that the Veteran had joint pain in the acromioclavicular (AC) joint.  The examiner noted that the Veteran had decreased range of motion, pain, and weakness due to the 2016 subacrimonial decompression with a distal clavicle resection.  The examiner determined that the Veteran's bilateral shoulder disabilities decreased his ability to perform activities that require a tight grip or pushing, pulling, or lifting, especially with repetitive or prolonged use or activity.  The examiner also noted the presence of a scar due to the 2016 right shoulder surgery.  However, the Board notes that the Veteran's right shoulder scar associated with bicipital tendonitis was granted service connection as noncompensable, effective May 22, 2017, and that the Veteran has not appealed this disability rating; thus, the Board shall not discuss his right shoulder scar symptoms below.  

During the February 2018 Board hearing, the Veteran testified that he had limited range of motion due to pain in his right shoulder and that he took over-the-counter pain medication, such as nonsteroidal anti-inflammatory drugs (NSAIDS).  He indicated that he did not go to the gym as often as he did prior to the shoulder surgery.  He indicated that he was less muscular, but he testified that he was also on a diet.  He stated that he does not work out the same as he previously did and that now he uses rubber band stretches and exercises for his shoulders.  He testified that he has not sought private medical treatment for this disability since the September 2016 right shoulder surgery.  

Given this evidence, the Board finds that the Veteran's bicipital tendonitis of the right shoulder has not manifested with limitation of motion of the minor extremity to 25 degrees or less from the side at any time during the appeal.  Specifically, the range of motion results from the June 2017 VA examination showed that the right shoulder abduction and forward flexion were greater than those approximated for a rating of 30 percent pursuant to 38 C.F.R. § 4.71a, DC 5201.  While the Board has considered the Veteran's statements regarding his functional loss, pain, and weakness, the evidence does not show that his right shoulder manifested with limitation of motion to 25 degrees from the side.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and the medical examination showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced flexion, abduction, and external and internal rotation, and even after considering the effects of pain and functional loss, the Veteran's minor upper extremity was not limited to 25 degrees or less from the side at any time since May 22, 2017.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

Accordingly, the Board concludes that the Veteran's bicipital tendonitis of the right shoulder does not warrant an initial disability rating in excess of 20 percent.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board regrets that a more favorable determination could not be made in this case and appreciates the service the Veteran provided to this country.


ORDER

The application to reopen a claim of entitlement to service connection for a dental problem is denied.

An initial disability rating in excess of 20 percent for bicipital tendonitis of the right shoulder is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


